case ea dalide mak scclads SS Rtas eee Cue
oR THE EAsteRD brstpxct oe FERRE VAN AL

 

e

\ie lira OMat MEDENA Creve’ keto

 

V. __No. 20-2426 /Filed s/anfael
Ayprety Wawa et AL

Ee o. Ad st &

le CWw<se\\

 

 

 

 

Vice’ Xe ted RR. Cay e "i (4) and this fucks

v \ WN © UC? £4 One.

 

S Out oe es Ons

ee ga, kus Se Q\ Inmates

 

ON Units ZC ok eligi (o. Erisan | Aacdher Moc limiked
time OF ZAPS 00 evecidal OK SXceise time OF

 

 

41. Thee 6 A Cuccemk lomjam dF Ceummal Macher
dvs to x \
Aye Usuage OF habecd CoOMs, we Limited “cal \ae yore and
Root wwkecnage Usuge Vous leaving Us to rok Meer
daok ees, oc Now 1 Zoz | — TL, Zoz\ Gnd
a &_ Zo2\ Declaced You Ana ( ours | ON Order

Raed Tenses \Wih_Zo2\ F cues lee nis Nadler |
“DOK odin rit OPPant pren of VO\undeer Cy ounse| |

 
     
 

 
Case 5:20-cv-02426-MAK Document 53 Filed 06/02/21 Page 2 of 5

Case 5 et 3 -CV-OZ4HZC- MAk Potumnt Z ox 3
Trem _ouc Prisoner Civil ‘Rialcts fonel which wigs
Nok ever Provided +o ae Bid Reconer WhO 1S loeing,

 

 

Ad Ane S e
Le Lilbracy £ OD Comes Ketibionoc | BOA Caner
2 DSdsi aned L aC KW g C
\eou\ , Pce san debtor WO Ae Kracaedlnoy of tae
Crvit ec on ad Stele Anal pcan | Hallman's

Bekeocna * S$ Of Dommiines, A (2 SP one. +o deadlines
Mox Daing Giole Ad ‘a mes wait & ZO7 pages
OF Summrses Dadgament ww En Discovery Elis iS

 

Z. & Couct may Aveoia® Own ArdSocney =e (epresent
Con Un dlo\a RCSON +0 Aa¥FFocd eee

28 .5,.C § 15 (e)

 

Eadera\ distr ta Courts rove “* Good Seat ou

isCo W~ Qe A
e Vv Q
Ond lity gonks :

 

Pca va PaonyCoolk, (4 F.3d BAR 0
(OM Cic- 2a Wi

 

 

\\ aunt 2& a

Cc ue ; Yc ad oC
GAL E 2\ \AB, ZO Us. Ape. LEKSS. \10p3
2A yc. ZolZ Nas

Foca VOX ORCS -

 
C OAS2 BE sas 20€eo2Qsuh 7 acum 89 Fler RAEI Page Bae |Oor §

CedFi wre A Service ,

 

T William Omac Nadia , do Cecti fy and
acai Conficos Ayet 4 ee and Coscteck ey

 

a Cann =k = WY

Counse C KertesGuratzan) has Seen Secued
Upon “The Yonocabla. Sudos Marte A. Ke alney
Keamell @ 04. ed . US GuckS . dov

Fat #* 267-299 Sa 2%. - 267 -Z44 -7680

 

Clerk nt Coucks , EDPA

james A | Bycat “7 S Coucthousa
Loom Zook

(oo \__ Mache Sheek.
Piladelonia Ps \4 lob

 

Fa due hy \wided Ain of Dekindank's Aste coed

 

 

 

 

Tr Seeaies Bie geted ne Wi Areaaae den. gaa.
DATE S]21 Zou\ Mhllaan (Mod inrm.
33 N. YH_ST-

 

Alin to.? [A [how
wilkam Medina 4 73Z7C

 

 

 

 
 

DOCH CaSO 5 20-CV-U2420-MAR Document

INMATE’S REQUEST TO STAPF _DEPARTMENT OF = CORRECTIONS

Pedida de encarcelado a empleado

 

 

 

 

 

TO (Name and Title of Officer) qm ig we) DATE ao |
PARA: (Nombre y Titula) B 4 PN ras fer : . _ tS Ba erlal ooo
BY: (Inmate Name and /D Number} ee coe pees
DE: (Nombre y Numero) bj: {Ve fi é Ag. He 73 Zi

 

‘| QUARTERS ASSIGNMENT:

LOCAL DENTRO DE LA CARCEL: FC. dt (te

 

‘|. SUBJECT: State completely but briefly the probiem on which you desire assistance. Give details. Tuneiees os =
It ASUNTO: Describa completamente pero brevemente ef problema con que desea’ asistencia. _tnicluya detallas.

 

 

 

 

Cate ite K Raf ss
ah “2G FAS sas

 

 

 

ZeT— Fag i EXO”

 

 

Recon aly Ales. <A US (XS a7

 

 

 

oe Toey ew Ceti Send ase he

 

wale Lith #4 ACS fn C @4 f=

 

 

LY. “.

 

 

Gacy. Appr cited .

 

 

WAS DEEDS Re Sen OL eS
ee

 

 

 

Cu : eal © — ra

 

 

 

DISPOSITION: (D0 NOT WRITE IN THIS SPACE}
“: | DISPOSICION: {NO ESCRIBA EN ESTE ESPACIO)

 

 

STAFF MEMBER DATE
EMPLEADO DE LA CARCEL FECHA

 

 

 

 

 
 

 

sreeba Led UE eet feegfegdetegtifseg A Ef gy ecg [ty [eer ty] Bate? t-BItSt

 

AV NA! wrudirew\ 4
YwAAS WAM 109

U.S.M.S 1,997 \WNACy

e daa‘ s}one) x0 ANY

X-RAY arg N any

68rE-ZOL8L Wd ‘NMOLNATIV
1I3SYH1S HL? HLYHON 8t
div ALNNOS HSIH31

A121 LaF OVA Wrel}}} (1) aN

 

 

Case 5:20-cv-02426-MAK Document 53 Filed 06/02/21 Page 5of5

 
